Citation Nr: 1116199	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-32 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an August 2008 rating decision issued by the RO in Boston, Massachusetts.  Jurisdiction over the claims file is currently held by the Boston RO. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifests Level II hearing impairment in both ears.

2.  The Veteran experiences constant bilateral tinnitus. 

3.  The Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.





CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  There is no schedular basis for the assignment of more than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.87, Diagnostic Code 6260.

3.  The schedular criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for service-connected hearing loss, tinnitus, and PTSD.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss and Tinnitus

Service connection for bilateral hearing loss and tinnitus was granted in the August 2008 rating decision on appeal.  An initial noncompensable evaluation was assigned for hearing loss and an initial 10 percent evaluation was assigned for tinnitus, both effective October 9, 2007.  The Veteran contends that increased evaluations are warranted as his hearing loss and tinnitus have affected his occupational and social functioning. 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

Upon VA contract examination in June 2008, the Veteran reported that his current symptoms included some decreased hearing and constant ringing in both ears that was bothersome.  Hearing aids and medication did not seem to help his symptoms.  An audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
45
LEFT
20
20
20
55
70

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The diagnosis was hearing within normal limits in the low and middle frequencies decreasing to a severe high frequency loss in both ears.

With respect to the left ear, the Veteran meets the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 as the puretone thresholds at 3000 Hz and 4000 Hz are 55 decibels or more.  His left ear hearing impairment may therefore be rated under either Table VI or Table VIa, whichever results in the higher numeral.  

With respect to the right ear, the Veteran's hearing loss demonstrated a puretone threshold average of 23.75 at the June 2008 VA contract examination with a speech recognition score of 88 percent.  The Veteran's right ear hearing impairment therefore translates to Level II hearing under Table VI.  Regarding the left ear, the Veteran's puretone threshold average was 41.25 at the VA contract examination with a speech recognition score of 88 percent.  The left ear hearing impairment also translates to Level II hearing under both Table VI and Table VIa.  Level II hearing impairment in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, a compensable rating is not warranted at anytime during the claims period for bilateral hearing loss.  

With respect to the Veteran's bilateral tinnitus, the June 2008 VA contract examiner found that the Veteran experienced constant bilateral tinnitus.  The initial 10 percent evaluation assigned in the August 2008 rating decision is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  

The Board has considered whether separate ratings are warranted for tinnitus in each ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

Thus, there is no legal basis upon which to award a higher rating or separate schedular evaluations for tinnitus in each ear, and the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

PTSD

Service connection for PTSD was granted in a January 1986 rating decision with an initial 10 percent evaluation assigned effective September 6, 1985.  The current 30 percent rating was assigned in the April 2008 rating decision on appeal, effective October 9, 2007.  The Veteran contends that a higher rating is warranted for PTSD as it is productive of suicidal thoughts and has rendered him unemployable.  


Initially, the Board notes that the Veteran's VA physician diagnosed him with nonservice-connected dysthymia in March 2006.  The Veteran has also been diagnosed with a depressive disorder at several times during the claims period.  The Board may not compensate the Veteran for non service-connected disorders, but the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is no medical evidence differentiating the symptoms of the Veteran's psychiatric disabilities, and the March 2006 diagnosis of dysthymia noted that the disorder was secondary to service-connected PTSD.  Therefore, the Board will consider all the Veteran's psychiatric symptomatology when determining the appropriate rating for PTSD.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is in order when the psychiatric disorder results in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD has most nearly approximated the criteria associated with a 70 percent evaluation throughout the claims period.  With respect to the schedular criteria, the Veteran's PTSD has demonstrated several of the specific symptoms listed in the examples for the 70 percent rating under Diagnostic Code 9411.  Treatment records from the Springfield VA Medical Center (VAMC) show consistent reports of suicidal thoughts without intent or plan dating throughout the claims period, and the Veteran has also complained of periods of depression that affect his ability to function independently, appropriately, and effectively.  The Veteran has also demonstrated an inability to establish and maintain effective relationships, as his VA physicians have noted he does not socialize with anyone other than his wife and immediate family.  Other symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, irritability, and some difficulty with memory of recent events.

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of serious to major PTSD symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  
The Veteran's GAF scores have ranged from 40 to 50, consistent with symptoms that are serious (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or result in major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 32.  

With respect to occupational impairment, the Board finds that the service-connected PTSD has affected the Veteran's ability to work, but has not rendered him totally unemployable.  The Veteran retired from his job as a truck driver in 2004, but his VA medical records clearly state that he stopped working full time due to a shoulder injury and surgery.  The Veteran continued to work part time as a truck driver instructor until July 2008.  Although he is not currently working full time, in November 2008 he reported working as part of a race car team during the summer.  The Veteran has reported that he is unable to work due to his PTSD, but the medical evidence notes the presence of numerous physical and emotional disabilities and does not establish the Veteran's PTSD has resulted in total occupational impairment. 

The Veteran's PTSD has also affected his social functioning but has not resulted in total impairment.  He has consistently reported isolating himself from others and having only limited leisure and recreational pursuits.  The Veteran has not described having any close friends, and in November 2007 stated that he only went out to go to work.  In fact, in March 2008, the Veteran's wife contacted the VAMC to report that the Veteran was going through a period of depression where he did not talk, leave the house, or do anything but watch television.  The Veteran recovered from this episode of depression, but the record contains several incidents where the Veteran reported similar isolative behavior.  The record does not establish total social impairment, however, as the Veteran has remained married throughout the entire claims period and has maintained a close and supportive relationship with his wife.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VAMC treatment records note a consistent anxious mood and the Veteran has reported some lapses in memory, although a November 2008 psychiatric consultation focused on the Veteran's cognitive function found that his abilities were normal for his age.  The Veteran's GAF scores have also been consistent with major impairment in several areas and he has clearly had occupational and social difficulties associated with PTSD.  While the record does not establish the presence of any deficiencies in the areas of judgment or thinking, the Board finds that the severity of the Veteran's symptoms throughout the claims period, together with consistent reports of suicidal ideation, are sufficient to more nearly approximate the criteria for a 70 percent rating for PTSD throughout the claims period.  

A rating in excess of 70 percent is not warranted as the evidence does not establish the presence of total occupational and social impairment resulting from the Veteran's PTSD at any time during the claims period.  As noted above, the evidence of record indicates the presence of difficulties associated with work and socialization associated with PTSD, but not total impairment.  Additionally, the Veteran has not manifested any of the symptoms associated with a 100 percent evaluation under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The preponderance of the evidence is thus against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not met or approximated total occupational or social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21. 

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

With respect to the Veteran's hearing loss and tinnitus, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the present case, the June 2008 VA contract examination report relied on by the Board in the above analysis contains a description of the Veteran's subjective complaints and history of hearing problems.  He described his difficulties with tinnitus and decreased hearing and stated that tinnitus was his primary problem.  While the Board has considered the evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating for hearing loss and 10 percent rating for tinnitus.  Rather, his description of difficulties with hearing and tinnitus are consistent with the degree of disability addressed by such an evaluation.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss and tinnitus are manifested by symptoms such as loss of hearing acuity and constant ringing in both ears.  The Veteran's PTSD has also been productive of nightmares, intrusive thoughts, suicidal ideation, and occupational and social impairment.  These manifestations are all contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for increased ratings for hearing loss and tinnitus, this appeal arises from disagreement with the initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran received notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding his claim for an increased rating for PTSD in an October 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for the disabilities on appeal.  In November 2008, the Veteran reported to his VA physician that he had recently been granted benefits from the Social Security Administration (SSA).  However, the Board finds that remanding the case for procurement of such records is not necessary in this case.  The Federal Circuit has held that VA is not required to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Only as long as a reasonable possibility exists that the records are relevant to the claim is VA is required to assist the Veteran in obtaining the identified records.  Id.  While the Veteran is currently in receipt of SSA compensation, he has not indicated what disabilities formed the basis of the SSA award, nor has he ever reported receiving SSA benefits in the context of the current claims.  The Veteran was specifically notified in the May 2008 and November 2007 VCAA letters that VA will obtain SSA records on his behalf if relevant to his claims, but he has never informed the RO that he was in receipt of SSA compensation based on the disabilities on appeal.  As there is no indication that the Veteran's SSA records are relevant to the current claims before the Board, the procurement of such records is therefore not required by the duty to assist. 

The Veteran was provided a proper VA contract audiological examination in June 2008 in response to his claim for service connection for hearing loss and tinnitus.  The Veteran was also afforded the opportunity for a VA psychiatric examination in December 2007, but he failed to appear for the scheduled examination.  He  has made no attempt to contact VA to request that the examination be rescheduled, nor has he alleged good cause for his failure to appear.  A November 2007 letter informed him of the reasons why the examination was necessary and provided notice of the examination.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  The Veteran failed to report for his scheduled VA examination and has not alleged good cause for his absence.  The Board has thus adjudicated the appeal for an increased rating for PTSD based on the evidence of record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. 

Entitlement to a rating of 70 percent for PTSD is granted.


REMAND

The Court has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In the October 2008 notice of disagreement, the Veteran stated that his hearing loss and tinnitus have prevented him from performing certain job duties.  He also stated that his PTSD was of sufficient severity to prevent employment.  The Board finds that these lay statements are sufficient to raise a claim for TDIU.  While the Court has determined that a claim for TDIU is part of the Veteran's claim for an increased rating currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter in accordance with 38 C.F.R. § 3.159(b); and after completing any development deemed warranted, adjudicate the issue of entitlement to TDIU.  If TDIU is not granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


